Citation Nr: 0308933	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  92-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema.

2.  Entitlement to service connection for cardiovascular 
disorder.

3.  Entitlement to an increased rating for degenerative 
arthritis with degenerative disc disease, lumbar spine, 
currently evaluated at 40 percent.

4.  Entitlement to an increased (compensable) rating for 
recurrent pneumothorax.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1956 
and from July 1956 to January 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO).  

Pursuant to the veteran's request, in October 1991 a hearing 
was held at the RO before a local hearing officer; a 
transcript of the hearing is of record.

The above issues were remanded in August 1994 and April 1996 
for further development.  The case was thereafter returned to 
the Board.

In this case, the veteran filed a claim for increased rating 
for a back disability and lung disability in July 1990.  By 
rating action of September 1990, the claim for increased 
rating for degenerative disc disease and recurrent 
pneumothorax was denied.  In December 1990, the veteran filed 
a claim for service connection for other disabilities and 
indicated disagreement with the decision denying an increased 
rating for the back disability and lung disability.  By 
rating action of May 1991, the evaluation of the veteran's 
service connected lumbar spine disability was increased from 
10 percent to 20 percent, effective December 12, 1990, noted 
to be the date of claim with notice of disagreement.  
Further, by rating action of September 2002, the evaluation 
of the service connected lumbar spine disability was 
increased from 20 percent to 40 percent, effective December 
12, 1990.  The veteran has continued his appeal of the 
increased rating.  


REMAND

Regrettably, this matter still needs further development.  
The veteran's representative has contended that several of 
the matters discussed below require the additional 
development.

Initially, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  It is noted that the new 
law and regulations were provided to the veteran in the 
November 2002 and January 2003 Supplemental Statements of the 
Case; however, there has been no VCAA information regarding 
the specific issues on appeal.  Therefore, to fully comply 
with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirements set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the veteran has reported that he is in receipt 
of Social Security Administration (SSA) disability benefits, 
either from 1983 or from 1986; therefore, the VA should 
obtain a copy of the SSA decision granting benefits to the 
veteran and the medical records upon which it was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

It is additionally noted that during the pendency of this 
appeal, the rating criteria for intervertebral disc syndrome 
has changed, effective September 23, 2002.  The Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Court, 
in that case, did not specifically address the issue as to 
what effective date to assign if the liberalizing change was 
the most favorable to the claimant.  However, the Court later 
addressed this matter in DeSousa v. Gober, 10 Vet. App. 461 
(1997).  As the Court noted, 38 U.S.C.A. § 5110(g) provides:  
"[W]here compensation, dependency and indemnity 
compensation, or pension is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue."  In this case, the "new" 
rating criteria was provided to the veteran in the November 
2002 Supplemental Statement of the Case.  However, it does 
appear that the veteran has neurological complaints referable 
to the service connected low back disability, and a VA 
examination that addresses the current rating criteria has 
not been provided.  Therefore, this should be accomplished.  
Significantly, as noted above, on this and several other of 
these points, the appellant's representative has urged 
additional development.

As to the issues of entitlement to service connection for 
cardiovascular disorder and respiratory disorder including 
chronic obstructive pulmonary disease with emphysema, to 
include as secondary to the service connected recurrent 
pneumothorax, there are conflicting opinions of record as to 
the etiology of cardiovascular disorder and respiratory 
disorder including chronic obstructive pulmonary disease with 
emphysema and any relationship with the service connected 
recurrent pneumothorax; therefore a new VA examination should 
be provided to reconcile the different opinions and to 
ascertain the etiology of the claimed disorders and any 
relationship with the veteran's service or a service 
connected disability.

Finally, in this case it is noted that by rating action of 
January 2003, entitlement to a total disability rating based 
on individual unemployability due to service connected 
disabilities (TDIU) was denied.  In the veteran's 
representative's statement (Form 646) on March 25, 2003, he 
indicated that the veteran was unemployable due to his 
service connected disabilities.  As such, this can be 
considered as a Notice of Disagreement, and a Statement of 
the Case should be provided to the veteran on this issue.  
The filing of a notice of disagreement initiates the 
appellate process, and the claims above must be considered in 
connection with the current appeal.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should contact SSA and obtain 
legible copies of the decision that 
reportedly awarded disability benefits to 
the veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
cardiovascular disorder and chronic 
obstructive pulmonary disease with 
emphysema since service and for 
pneumothorax and for a low back disorder 
since 1990.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.  

4.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the current 
severity of his service connected low 
back disability.  The claims file should 
be made available and reviewed by the 
examiner in connection with the 
examination.  The examiner should be 
furnished with a copy of the new and old 
rating criteria.  All indicated special 
tests and studies should be accomplished.  
The examination report must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria to be considered under the 
rating criteria (as currently constituted 
and as in effect prior to the recent 
change).  

5.  The veteran should be afforded VA 
cardiovascular and respiratory 
examinations regarding the claims for 
service connection for a cardiovascular 
disability and a respiratory disability 
including chronic obstructive pulmonary 
disease with emphysema.  The claims 
folder should be made available to the 
examiners for review prior to the 
examinations.  The examinations must 
encompass a detailed review of the 
veteran's service medical records, 
relevant history and current complaints, 
as well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the date of onset of the 
disability for which the veteran seeks 
service connection.  Each examiner should 
opine whether it is at least as likely as 
not that the disability at issue had its 
onset during the veteran's service or is 
otherwise connected to the veteran's 
service OR is it at least as likely as 
not that the current disability is 
proximately due to or the result of 
service connected recurrent pneumothorax.  
As part of this it should be determined 
whether it is at least as likely as not 
that the current disability is being 
aggravated by the service connected 
recurrent pneumothorax.  If so, the 
degree of aggravation should be 
quantified to the extent feasible.  

6.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC).

The SSOC should include the consideration 
of the old and new rating criteria for 
intervertebral disc syndrome, if 
appropriate, and of the old and new 
rating criteria for rating respiratory 
disorders.  

The veteran's service connection claims 
should be readjudicated on direct basis, 
presumptive basis, and as secondary to 
the service connected recurrent 
pneumothorax, if indicated.  This should 
include consideration of the case of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
wherein the Court held that service 
connection may be warranted when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service connected condition.

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

7.  As to the disagreement with the 
denial of a total disability rating based 
on individual unemployability due to 
service connected disability (TDIU), the 
RO should prepare and furnish to the 
veteran a Statement of the Case and 
afford him the opportunity to file a 
substantive appeal with regard to this 
issue.  To perfect an appeal a timely 
substantive appeal must be filed.  
Without such action, the Board does not 
have jurisdiction of that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




